us?
4
~~’

Case 1:19-cr-00223-NRB Document9 Filed 06/26/19 Page 1 of 4

ORIGINAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  
  

— _ a ~_ meee _ x
UNITED STATES OF AMERICA : SUPERSEDING INFORMATION
~ Ve : S119 Cr. 223 (NRB)
KIM ANH VO,
a/k/a “F@ng,”
a/k/a “SyxxZMC,”
a/k/a “Zozo,”
a/k/a “Miss.Bones,”
a/k/a “Sage Pi,” TT top, ee.
a/k/a “Kitty Lee,” USDC SDNY
DOCUMEN
Defendant. ELECTRONICALLY EILED
| DOC #:
TT TT * DATE FILED. 3 ot
ALE FILED. ~~
COUNT ONE a

(Conspiracy to Provide Material Support toa
Designated Foreign Terrorist Organization)

The United States Attorney charges:

1. From at least in or about April 2016, up to and
including in or about May 2017, in the Southern District of New
York and elsewhere, KIM ANH VO, a/k/a “F@ng,” a/k/a “SyxxZMC,”
a/k/a “Zozo,” a/k/a “Miss.Bones,” a/k/a “Sage Pi,” a/k/a “Kitty
Lee,” the defendant, and others known and unknown, knowingly and
intentionally combined, conspired, confederated, and agreed
together and with each other to knowingly provide “material
support or resources,” as that term is defined in Title 18,
United States Code, Section 2339A(b), to a foreign terrorist

organization, namely, the Islamic State of Iraq and al-Sham
 

Case 1:19-cr-00223-NRB Document9 Filed 06/26/19 Page 2 of 4

(“1SIS”), which at all relevant times has been designated by the
Secretary of State as a foreign terrorist organization, pursuant
to Section 219 of the Immigration and Nationality Act (“INA”),
and is currently designated as such as of the date of the filing.
of this Superseding Information.

2. It was a part and an object of the conspiracy
that KIM ANH VO, a/k/a “F@ng,” a/k/a “SyxxZMC,” a/k/a “Zozo,”
a/k/a “Miss.Bones,” a/k/a “Sage Pi,” a/k/a “Kitty Lee,” the
defendant, and others known and unknown, would and did knowingly

“or

provide ISIS with “material support or resources,” including,
among other things, tangible and intangible property, service,
training, expert advice and assistance, false documentation and
identification, communications equipment, facilities, and
personnel, knowing that ISIS was a designated terrorist
Organization (as defined in Title 18, United States Code,
Section 2339B(g) (6)), that ISIS engages and has engaged in
terrorist activity (as defined in section 212(a) (3) (B) of the
INA), and that ISIS engages and has engaged in terrorism (as
defined in section 140(d)(2) of the Foreign Relations
Authorization Act, Fiscal Years 1988 and 1989).
Overt Acts

3. In furtherance of the conspiracy and to effect

the illegal object thereof, KIM ANH VO, a/k/a “F@ng,” a/k/a

SyxxZMC,” a/k/a “Zozo,” a/k/a “Miss.Bones,” a/k/a “Sage Pi,”
r

2
Case 1:19-cr-00223-NRB Document9 Filed 06/26/19 Page 3 of 4

a/k/a “Kitty Lee,” the defendant, and her co-conspirators
committed the overt acts set forth below, among others:

a. In or about April 2016, VO joined an online
group knowing that the online group’s members had pledged
allegiance to ISIS and committed to carrying out online attacks
and cyber intrusions against Americans.

b. Between in or about January and February
2017, VO recruited other individuals to create online content in
support of ISIS.

Cc. On or about March 3, 2017, a co-conspirator
not named as a defendant herein (“CC-4%) posted a link online to
a video threatening a non-profit organization based in
Manhattan, New York.

d. On or about April 2, 2017, a co-conspirator
not named as a defendant herein (“CC-7”) posted publicly online
a video publicizing the upcoming release of a “kill list” of
more than 8,000 people on behalf of ISIS, including several who
lived in Manhattan, New York, and a direction to ISIS supporters
to “[k]ill them wherever you find them.”

(Title 18, United States Code, Section 371.)

Sw
GEOFFR BERMAN
United States Attorney
Case 1:19-cr-00223-NRB Document9 Filed 06/26/19 Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— Vv. —

KIM ANH VO,
a/k/a “Feng,”
a/k/a “SyxxZMC,”
a/k/a “Zozo,”
a/k/a “Miss.Bones,”
a/k/a “Sage Pi,”
a/k/a “Kitty Lee,”

Defendant.

 

SUPERSEDING INFORMATION

 

Sl 19 Cr. 223 (NRB)
(18 U.S.C. § 371.)

GEOFFREY S. BERMAN
United States Attorney.

 
